United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2437
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                     Juan Garcia

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - Ft. Smith
                                 ____________

                           Submitted: December 6, 2013
                            Filed: December 11, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Juan Garcia directly appeals the sentence the district court1 imposed after he
pled guilty to distributing methamphetamine, in violation of 21 U.S.C. § 841(a)(1)

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
and 18 U.S.C. § 2. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), suggesting that the district court clearly
erred in determining the quantity and type of drugs attributable to Garcia for purposes
of calculating his Guidelines imprisonment range, and that the court therefore abused
its discretion in sentencing him within the calculated range.

       Upon careful review, we conclude that the district court did not clearly err in
its factual findings regarding the quantity and type of drugs attributable to Garcia.
See U.S.S.G. § 1B1.3(a)(2) & comment. (backg’d.) (in drug distribution case,
quantities and types of drugs not specified in count of conviction are to be included
in determining offense level if they were part of same course of conduct or part of
common scheme or plan as count of conviction); United States v. Ault, 446 F.3d 821,
823 (8th Cir. 2006) (whether uncharged conduct is part of same course of conduct
involves fact-intensive inquiry; appellate court reviews sentencing court’s
relevant-conduct findings for clear error). We further conclude that the district court
did not abuse its discretion in sentencing Garcia to a prison term at the low end of his
correctly calculated Guidelines imprisonment range. See United States v. Feemster,
572 F.3d 455, 461 (8th Cir. 2009) (en banc) (appellate court applies deferential
abuse-of-discretion standard to sentencing decision and may apply presumption of
reasonableness to within-Guidelines-range sentence).

      Finally, having independently reviewed the record in accordance with Penson
v. Ohio, 488 U.S. 75, 80 (1988), we conclude that there are no non-frivolous issues.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                       ______________________________




                                          -2-